DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
Response to Amendments
Receipt of Applicant’s Amendment filed on 21 November is acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 2, canceled claims 11-12 and 14, and added claims 15-16.  Claims 1-10, 13, and 15-16 remain pending in the application. 
Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claim 2 and cancellation of claims 11-12 and 14, the rejections of Claims 2, 6-8, 10-12, and 14 are withdrawn.
Applicant’s arguments, see pages 10-16, filed 21 November 2022, with respect to the previous rejection(s) of claim(s) 1 -14,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant argues against the cited prior art (Allideres and SAE Standard J2601).   As best understood by Examiner, Applicant specifically argues that SAE Standard J2601 Figure A4 (presented at pg 10 of the previous Office Action) “shows the control after fueling is delayed during the main charging”, said control being “the control of the time starting from the point of Lower Pressure Tolerance to the point of Upper Pressure Tolerance.”  Applicant further argues that said control “differs from the control of the present claimed invention, that is, charging at a high increase rate after the main charging begins and then switches the charging at the reference increase rate.”
Applicant further argues (as best understood by Examiner) that Figure A4 discloses a start time (tlower) and an end time (tupper) at which “a high increase rate” occurs.  Applicant asserts that these times “differs from the present claimed invention in "Start Point" and "End Point" of the high increase rate”.
It appears that Applicant argues that the times (tlower) and (tupper) of the SAE Standard differ from the claimed “tc1” of amended Claims 2, 15, and 16, as well as the disclosed “tc2” of the Specification.  Examiner notes that the time “tc2” is not mentioned or claimed in the current claim set.
Applicant argues (as best understood by Examiner) that the (tlower) of Figure A4 corresponds with “tc2” of Applicant’s disclosure, as opposed to “tc1” as claimed, and therefore does not read upon Applicant’s amended Claim 2.
Examiner respectfully disagrees.  In Applicant’s disclosure, a gas charging/refueling start time “(tc)=0” is defined (see para 64), and said gas charging occurs at a “high increase rate 35A” (see Fig. 2 and para 59).  The parameter “tc1” is defined as a time after gas charging starts, where gas is charged at a “reference increase rate 35B”, wherein the “reference increase rate” is lower than the “high increase rate”.  The parameter “tc2” is defined as the time at which gas charging is complete.
Examiner has shown in the previous Office Action that the combination of Allideres and SAE Standard J2601 teaches the same concept:
- In addition to teaching the structure of the apparatus as claimed by Applicant, Allideres additionally teaches Applicant’s disclosed concept of “(tc) = 0” (see Fig 2 and para 46, “starting point A”, occurring at time ta).  The apparatus of Allideres commences filling at a rate higher than the reference increase rate AB (see Fig 2, Examiner’s annotations, and para 51) in order to reach target pressure “point H”. The time that target pressure “point H” is reached is equivalent to Applicant’s “tc1”.
Therefore, it is known from Allideres to charge gas at a “high increase rate 35A” from a time “(tc) = 0” until a time tc1, as claimed by Applicant.
- As shown in the previous Office Action, SAE J2601 teaches Applicant’s disclosed and claimed concept of charging gas at a “reference increase rate 35B” starting at time tc1, until time tc2 occurs. 
		This portion of Applicant’s claimed concept is equivalent to the “top off” concept as taught by SAE J2601 and defined as “continued fueling at a reduced pressure ramp rate that starts immediately after a Standard Fueling (pg 43, sect A.8)”.  
		Examiner asserts that Applicant’s “(tc) = 0” is equivalent to tlower of SAE J2601 Fig A4, and Applicant’s tc1 is equivalent to tupper of Fig A4.  SAE J2601 Fig A4 clearly shows gas charging occurring at a rate higher than the reference increase rate APRR.  
		However, SAE J2601 also provides Fig A11; within this Figure, Examiner asserts that Applicant’s tc1 is equivalent to “Standard Fill tend”, and Applicant’s tc2 is equivalent to “Top-Off Fill tend”.  Fig A11 and pg 44, para A.9.1. clearly show top-off fueling occurring at the “reference increase rate” APRR between times tc1 and tc2.
Therefore, it is known from SAE J2601 to charge gas at a “reference increase rate 35B” from a time tc1 to tc2 (or “until a target completion pressure is reached”), as claimed by Applicant.
Examiner therefore concludes that the combination of Allideres and SAE J2601 teach both the structure and configuration of Applicant’s claimed invention.  Applicant’s arguments are therefore unpersuasive, and the rejections under 35 USC 103 stand.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allideres (US 2009/0107577) in view of the Society of Automotive Engineers (SAE) Standard J2601.
Regarding Claim 1, Allideres discloses a gas charging device comprising: 
a nozzle (10) connected to a pressure accumulator (2) which stores a gas via a gas supply system (Fig 1, Examiner's annotations), the nozzle being intended to charge the gas to a tank (1) to be charged (para 43);
a control valve (4) provided in the gas supply system to control flow of the gas to the tank to be charged (para 43);
 a cooler provided in the gas supply system to cool the gas charged to the tank to be charged by the nozzle (para 65, wherein gas is cooled to a given temperature);
 a pressure sensor (5) configured to detect either one of a gas pressure in the tank to be charged or a gas pressure downstream of the control valve (para 44) of the gas supply system; and
 a control device ("control means 6" and para 44) configured to control opening/closing of the control valve (4 and para 47) so that pressure increase rate of the gas pressure increases at a reference increase rate determined in advance (para 49), the gas pressure being detected by the pressure sensor (5) when the tank to be charged is charged (para 45);
wherein the control device performs main charging after a preparatory process including initial pressure measurement charging to measure the initial pressure of the tank to be charged by supplying the gas to the tank to be charged (paras 23 and 26-27, and 45, and Claim 15).
	

    PNG
    media_image1.png
    1151
    899
    media_image1.png
    Greyscale

	Further regarding Claim 1, Applicant’s disclosures at Specification para 58 and Fig 2, describe an apparatus wherein refueling is accomplished at an initial pressure ramp rate with an initial slope (Fig 2, item 35A), followed by the refueling accomplished at a second ramp rate with a reduced slope (item 35B). This appears to provide support for Applicant’s Claim 1 limitations:
-	 “…the control device controls the opening/closing of the control valve so that the tank to be charged is gas charged such that the pressure increase rate becomes a high increase rate” and
-	“…the control device controls the opening/closing of the control valve so that the tank to be charged is gas charged at the reference increase rate”.
		However, Applicant does not appear to disclose how either the “high increase rate” or the “reference increase rate” are determined. Instead, the only constraint Applicant appears to disclose concerning the “high increase rate” is that it is at a value greater than the “reference increase rate”.
	Examiner further notes for the record that in Specification, para 98, it is unclear which of “the end time of rising rate increase” or “the high increase rate” is “contained (stored) in the memory 29 in advance”. Clarification is requested.
	Examiner additionally notes that Applicant has not defined the terms “high increase rate” and “reference increase rate” in the disclosure. Therefore, Examiner applies broadest reasonable interpretation to these terms, equating them to be “pressure ramp rates” as is known to one of ordinary skill in the art of hydrogen refueling; the term is used extensively in the hydrogen refueling standard J2601, with special emphasis on para A.3.5, Pressure Ramp Rate Type.
	



	Further regarding Claim 1, since Applicant has not disclosed any directions or constraints for setting the “high increase rate”, nor has Applicant disclosed any criticality in limiting the “high increase rate” to a certain range, Examiner concludes that any apparatus capable of performing hydrogen refueling at different pressure ramp rates will read upon Applicant’s Claim 1 (and Claim 2) limitations of:
	“…when the main charging to the tank to be charged begins, the control device controls the opening/closing of the control valve so that the tank to be charged is gas charged such that the pressure increase rate becomes a high increase rate,
	 which is higher than the reference increase rate, and
 	after a difference between the gas pressure detected by the pressure sensor when gas charging at the high increase rate and the gas pressure detected by the pressure sensor when gas charging at the reference increase rate reaches a predetermined pressure difference,
	 the control device controls the opening/closing of the control valve so that the tank to be charged is gas charged at the reference increase rate, which is lower than the high increase rate
while maintaining the predetermined difference until a target completion pressure is reached.”
	Further regarding Claim 1, the teachings of Allideres as annotated by Examiner above describe an apparatus that is clearly capable of performing hydrogen refueling at different pressure ramp rates. As demonstrated above, Allideres contains the hydrogen refueling components claimed by Applicant, demonstrates how those components are used to control hydrogen refueling to match that of a desired ramp rate. Although Allideres discloses matching to a desired “reference pressure rate”, but one of ordinary skill in the art would recognize the invention as capable of matching refueling to any pressure ramp rate desired by the user, even if the user decides to switch from one pressure ramp rate to another.
	 Further regarding Claim 1, alternately, and in the further interests of compact prosecution, Examiner notes J2601, para A.3.5. teaches (as a standard practice of hydrogen refueling) a fueling event where fueling is delayed, then commences at an increased ramp rate, referred to as Hot Pressure Ramp Rate (HPRR):

    PNG
    media_image2.png
    1023
    811
    media_image2.png
    Greyscale

	Further regarding Claim 1, J2601 also establishes standard procedures for “top-off refueling”, defined (para A.8) as “continued fueling at a reduced pressure ramp rate that starts immediately after a Standard Fueling. It allows the station to do a follow-up fueling without interruption of the fill, but with a reduced top-off APRR (Average Pressure Ramp Rate) and a new top-off target pressure.”
	J2601 para A.9.1 also teaches a standard refueling protocol wherein fueling starts at an initial pressure, fuels at the HPRR (equivalent to the “high increase rate” of Applicant), and then converts the HPRR to an APRR (equivalent to Applicant’s “reference increase rate”).
	Per J2601 (para 10.10): “Once the target pressure is achieved, the station shall fuel the vehicle at a slower APRRtarget (the “target Average Pressure Ramp Rate”, equivalent to Applicant’s “reference increase rate”) until target SOC is achieved, an Abort signal is received, or the target pressure is reached.”
Therefore, these secondary teaching of J2601 also anticipates Applicant’s Claim 1 (and Claim 2) as noted above. 
Further regarding Claim 1, for the sake of clarity and in the further interests of compact prosecution, Examiner asserts the above structure disclosed by Allideres, combined with the above procedures of SAE J2601 teaches:
A gas charging device (Allideres, entire invention), comprising:
a nozzle (Allideres, 10) connected to a pressure accumulator (Allideres, 2) which stores a gas via a gas supply system (Allideres, Fig 1, Examiner's annotations), the nozzle being intended to charge the gas to a tank (Allideres, 1) to be charged (Allideres, para 43);
a control valve (Allideres, 4) provided in the gas supply system to control flow of the gas to the tank to be charged (Allideres, para 43);
 a cooler provided in the gas supply system to cool the gas charged to the tank to be charged by the nozzle (Allideres, para 65, wherein gas is cooled to a given temperature);
 a pressure sensor (Allideres, 5) configured to detect either one of a gas pressure in the tank to be charged or a gas pressure downstream of the control valve (Allideres, para 44) of the gas supply system; and
 a control device (Allideres, "control means 6" and para 44) configured to control opening/closing of the control valve (Allideres, 4 and para 47) so that pressure increase rate of the gas pressure increases at a reference increase rate determined in advance (Allideres, para 49), the gas pressure being detected by the pressure sensor (Allideres, 5) when the tank to be charged is charged (Allideres, para 45);
wherein the control device (Allideres, "control means 6" and para 44) performs main charging after a preparatory process including initial pressure measurement charging to measure the initial pressure of the tank to be charged by supplying the gas to the tank to be charged (Allideres, paras 23 and 26-27, and 45, and Claim 15).
when the main charging to the tank to be charged begins (SAE J2601 Fig A4, “tlower”), the control device (Allideres, "control means 6" and para 44) controls the opening/closing of the control valve (Allideres, 4 and para 47) so that the tank to be charged is gas charged such that the pressure increase rate becomes a high increase rate (SAE J2601 Fig A4, “HPRR”), which is higher than the reference increase rate (SAE J2601 Fig A4, “APRR”),
 and after a difference between the gas pressure detected by the pressure sensor (Allideres, 5) when gas charging at the high increase rate and the gas pressure detected by the pressure sensor when gas charging at the reference increase rate reaches a predetermined pressure difference (Allideres, para 49, pressure difference “dp”),
 the control device (Allideres, "control means 6" and para 44) controls the opening/closing of the control valve (Allideres, 4 and para 47) so that the tank to be charged is gas charged at the reference increase rate (SAE J2601, Fig A11, “APRR”), which is lower than the high increase rate (SAE J2601, Fig A4, “HPRR”), while maintaining the predetermined difference until a target completion pressure is reached (SAE J2601, Fig A11, Examiner’s annotations). 
Further regarding Claim 1, the advantages of SAE J2601’s teachings includes adherence to established international hydrogen refueling procedures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply standard teachings to Allideres’s disclosures by operating the apparatus disclosed by Allideres in the manner as prescribed in SAE J2601 in order to conduct hydrogen refueling in accordance with established international hydrogen refueling procedures.
Regarding Claim 2, with reference to the rationale presented above for Claim 1, Allideres as modified by SAE J2601 additionally teaches:
A gas charging device (Allideres, entire invention), comprising:
a nozzle (Allideres, 10) connected to a pressure accumulator (Allideres, 2) which stores a gas via a gas supply system (Allideres, Fig 1, Examiner's annotations), the nozzle being intended to charge the gas to a tank (Allideres, 1) to be charged (Allideres, para 43);
a control valve (Allideres, 4) provided in the gas supply system to control flow of the gas to the tank to be charged (Allideres, para 43);
 a cooler provided in the gas supply system to cool the gas charged to the tank to be charged by the nozzle (Allideres, para 65, wherein gas is cooled to a given temperature);
a pressure sensor (Allideres, 5) configured to detect either one of a gas pressure in the tank to be charged or a gas pressure downstream of the control valve (Allideres, para 44) of the gas supply system; and
a control device (Allideres, "control means 6" and para 44) configured to control opening/closing of the control valve (Allideres, 4 and para 47) so that pressure increase rate of the gas pressure detected by the pressure sensor (Allideres, 5) when the tank to be charged is charged (Allideres, para 45) increases at a reference increase rate determined in advance (Allideres, para 49),
wherein the control device (Allideres, "control means 6" and para 44) performs main charging after a preparatory process including initial pressure measurement charging to measure the initial pressure of the tank to be charged by supplying the gas to the tank to be charged (Allideres, paras 23 and 26-27, and 45, and Claim 15) from the time when the main charging to the tank to be charged begins (SAE J2601 Fig A4, “tlower”) until a predetermined time elapses (SAE J2601 Fig A4, “tupper”)or until the pressure sensor (Allideres, 5) detects an assumed pressure (SAE J2601, Fig A4, “Upper Pressure Tolerance” and Examiner’s annotations) that is assumed to be detected by the pressure sensor when the predetermined time has elapsed (SAE J2601, Fig A4, Examiner’s annotations),
the control device (Allideres, "control means 6" and para 44) controls the opening/closing of the control valve (Allideres, 4 and para 47) so that the tank to be charged is gas charged such that the pressure increase rate becomes a high increase rate (SAE J2601 Fig A4, “HPRR”), which is higher than the reference increase rate (SAE J2601 Fig A4, “APRR”),
 and after the predetermined time has elapsed (SAE J2601, Fig A4, Examiner’s annotations) or after detecting the assumed pressure (SAE J2601, Fig A4, “Upper Pressure Tolerance” and Examiner’s annotations),
the control device (Allideres, "control means 6" and para 44) controls the opening/closing of the control valve (Allideres, 4 and para 47) so that the tank to be charged is gas charged at the reference increase rate (SAE J2601, Fig A11, “APRR”), which is lower than the high increase rate (SAE J2601, Fig A4, “HPRR”), until a target completion pressure is reached,
 while maintaining a pressure difference between the assumed pressure (SAE J2601, Fig A4, “Upper Pressure Tolerance” and Examiner’s annotations) when the predetermined time has elapsed (SAE J2601, Fig A4, Examiner’s annotations) and the gas pressure detected by the pressure sensor (Allideres, 5) when charging is performed at the reference increase rate (SAE J2601 Fig A4, “APRR”). 
Further regarding Claim 2, the advantages of SAE J2601’s teachings includes adherence to established international hydrogen refueling procedures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply standard teachings to Allideres’s disclosures by operating the apparatus disclosed by Allideres in the manner as prescribed in SAE J2601 in order to conduct hydrogen refueling in accordance with established international hydrogen refueling procedures.

Regarding Claim 3, Allideres as modified above teaches a gas charging device (Allideres, entire invention) wherein the control device (Allideres, "control means 6" and para 44) is configured to detect an abnormality of gas charge to the tank to be charged when the gas pressure detected by the pressure sensor reaches a predetermined pressure value (Allideres, paras 56-60, wherein operating limits are established in terms of tank volume, temperature, and pressure, and filling is interrupted when the limits are exceeded).
Regarding Claim 4, Allideres as modified above teaches a gas charging device (Allideres, entire invention) wherein the control device (Allideres, "control means 6" and para 44) is configured to switch gas charge to the tank to be charged from the high increase rate to the reference increase rate when the control device detects the abnormality of gas charge to the tank to be charged (J2601, para A.8, “continued fueling at a reduced pressure ramp rate that starts immediately after a Standard Fueling. It allows the station to do a follow-up fueling without interruption of the fill, but with a reduced top-off APRR (Average Pressure Ramp Rate) and a new top-off target pressure”).
Regarding Claim 5, Allideres as modified above teaches a gas charging device (Allideres, entire invention) wherein the control device (Allideres, "control means 6" and para 44) is configured to stop gas charge to the tank to be charged when the control device detects the abnormality of gas charge to the tank to be charged (Allideres, paras 56-60, wherein operating limits are established in terms of tank volume, temperature, and pressure, and filling is interrupted when the limits are exceeded).
Regarding Claim 6, Allideres as modified above teaches a gas charging device (Allideres, entire invention) wherein the control device (Allideres, "control means 6" and para 44) is configured to detect an abnormality of gas charge to the tank to be charged when the gas pressure detected by the pressure sensor reaches a predetermined pressure value (Allideres, paras 56-60, wherein operating limits are established in terms of tank volume, temperature, and pressure, and filling is interrupted when the limits are exceeded).
Regarding Claim 7, Allideres as modified above teaches a gas charging device (Allideres, entire invention) wherein the control device (Allideres, "control means 6" and para 44) is configured to switch gas charge to the tank to be charged from the high increase rate to the reference increase rate when the control device detects the abnormality of gas charge to the tank to be charged (J2601, para A.8, “continued fueling at a reduced pressure ramp rate that starts immediately after a Standard Fueling. It allows the station to do a follow-up fueling without interruption of the fill, but with a reduced top-off APRR (Average Pressure Ramp Rate) and a new top-off target pressure”).
Regarding Claim 8, Allideres as modified above teaches a gas charging device (Allideres, entire invention) wherein the control device (Allideres, "control means 6" and para 44) is configured to stop gas charge to the tank to be charged when the control device detects the abnormality of gas charge to the tank to be charged (Allideres, paras 56-60, wherein operating limits are established in terms of tank volume, temperature, and pressure, and filling is interrupted when the limits are exceeded).
Regarding Claims 9-10, the limitations in these (identical) claims are directly derived from the standard hydrogen fueling procedure as outlined in SAE J2601.
Therefore, Allideres as modified above teaches a gas charging device (Allideres, entire invention) further comprising:
 a temperature sensor configured to detect ambient air temperature in proximity to the gas charging device (para 61, “The ambient temperature T measured at the station must be representative of the surroundings of the tank”),
 wherein the control device (Allideres, "control means 6" and para 34, “control means calculating or receiving setpoints relative to a predefined filling time and a final pressure of the container after filling, in order to control the opening and closing of the valve forming means”) determines the reference increase rate by referring to a look- up table in a memory based on detected ambient air temperature (a standard procedure throughout the entirety of SAE J2601, see para 4.22 “The fuel delivery temperature category, in the table-based approach, identifies the range of allowable temperatures of the hydrogen gas”,
 and determines the target completion pressure by referring to the look-up table based on the detected ambient air temperature and an initial pressure inside the tank (SAE J2601 para 4.8.1: “A fueling protocol which has been validated by the SAE Fuel Cell Standards Interface Working Group and is defined in the main body of SAE J2601 (e.g., table-based in section 9.), as well as associated tables in the Appendix D”. These sections are based on ambient air temperature and initial tank pressure).
Regarding Claim 13, the limitations in this claim are directly derived from the standard hydrogen fueling procedure as outlined in SAE J2601.
Therefore, Allideres as modified above teaches a gas charging device (Allideres, entire invention) further comprising:
a maximum rising rate increase value (SAE J2601, Fig A11, “APRR”),
 which is the predetermined pressure difference (Examiner’s annotations),
 is set to a value not exceeding the allowable upper limit pressure “Upper Pressure Tolerance” when the gas supply is controlled at the reference increase rate (para A.9.1).
Regarding Claims 15 and 16,  Allideres as modified above teaches the claimed invention, to include perform(ing) main charging (Allideres, via "control means 6" and para 44) after a preparatory process including initial pressure measurement charging to measure the initial pressure of the tank to be charged by supplying the gas to the tank to be charged (Allideres, paras 23 and 26-27, and 45, and Claim 15), from the time when the main charging to the tank to be charged begins (SAE J2601 Fig A4, “tlower”)  until a predetermined time (tc1) elapses (SAE J2601 Fig A4, “tupper”).
Allideres as modified above does not specify exactly how long “a predetermined time” is as claimed by Applicant in Claims 15 and 16 (“25 to 30 seconds”).   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the predetermined length of time to whatever was desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the present case, Applicant does not show any unexpected or novel results in specifically limiting the predetermined time to “25 to 30 seconds”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753